Given, J.

1

*1282 *127I. Both parties claim through Alexander Kannlady; appellees under said mortgage executed to them by Kannady, October 14, 1867, and the appellants under the following chain of title: Deed dated June 15, 1868, from Kannady and wife to John Martz; deed, June 23, 1869, from Elizabeth Martz to Peter Oragan; deed from Peter Oragan and wife to George B. Wood, no date appearing; deed, dated November 12,1873, from George B. Wood to Peter Olson; deed of the only heirs at law of Peter Olson to George B. Wood, no date appearing. Each of these deeds appears to have been a warranty deed, and to have been recorded within a -short time after its date. It will be observed that it does not appear by what authority Elizabeth Martz conveyed to Peter Cragan, or the heirs at law of Peter Olson conveyed to George B. Wood, from whom plaintiffs claim title. It is certainly clear that they have failed to establish tlie-ir allegation of ownership. They contend, however, that under the admission made in defendants’ answer, and a further admission made on the trial, it was conceded that they held title subject to appellees’ mortgage. On the trial “the defendants admitted that the plaintiffs *128are seized of the interest, if any, owned by Geo. B. Wood at bis death, in said real estate.” By the general denial appellees pnt in issue the allegation that George B. Wood died seized of this land, and by these admissions they only conceded that appellants are seized of whatever interest Wood had at his , death; or, in other words* that they are his heirs. We do not think that these admissions relieve appellants of the burden of proving title, and they seem to have so regarded it on the trial, as they then introduced the record of the deeds we have mentioned.
.3 II. Appellees’ mortgage was executed and recorded prior to the conveyance from Kannady to Martz; therefore Martz and his grantees took with notice thereof. Said mortgage was executed to secure the payment of four hundred dollars, consideration for lands in Missouri sold to Kannady; said sum to be paid on the death of Kannady, to appellees ini trust, the same to be divided by them, when collected, as follows: One hundred dollars thereof to Rebecca Smith, one hundred dollars to Mary J. Steel, one hundred dollars to Ellen M. Scott, and one hundred dollars to Sophia Lawson, — daughters of Kannady. Appellants do not question, ini argument, the validity of this mortgage, but insist that by reason of the alleged satisfaction and cancellation thereof of record appellees are not entitled to enforce the same as against the land in controversy. On November 28 1870, which was after the conveyance from Martz to Oragan, and before the last conveyance to George B. Wood, appellee W. B. Smith* not as trustee, but in Ms individual capacity, executed and acknowledge an instrument in writing as follows, which was recorded December 2, 1870: “For value received, I hereby acknowledge full and entire satisfaction for a mortgage given by Alexander Kannady to W. B. Smith on the undivided half of the south half of *129the northeast quarter of section 12, township 79 north, range 21 west 5 P. M., Iowa.” Question is made in argument whether this relate® to the mortgage under consideration, but that it does cannot be doubted under the pleadings and proofs. This mortgage covers the land-described in said writing as well ás that in controversy, and one other separate tract of land. Construed in the light of attending circumstances', it seems- to u-s quite clear that ®aid writing was not intended as a full and ehtire satisfaction of this- mortgage, but simply as a release of the lands described therein from the mortgage. The evidence is undisputed that no part of the debt has ever been -paid, and the “full and entire satisfaction” acknowledged is not of the mortgage debt, but is as to the tract of land described. We are in no doubt that, as between appellees and the heirs of Kannady, appellees are entitled to enforce thi® mortgage as against the land in controversy and the other tract described, not embraced in the release. ’ We may here add 'that there was no error in sustaining appellees’ motion to strike appellant®’ first so-called amendment to their petition, as the matters alleged are not in support of 'their cause of action, but ih reply to the matters alleged in appellees’ cross-petition.
4 III. The only remaining contention of appellants requiring notice is that by releasing part of the security the land in controversy stands released in the hands of 'these grantees from the lien of the mortgage. How this might be if appellants had sustained their allegation of ownership, we need not determine, for, as we have seen, they have failed to do this; therefore they may not question appellees’ right to foredosure as to the lands in controversy. Thus viewing the ease, we reach the conclusion that the judgment of the district court should be affirmed.